Citation Nr: 0728345	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  00-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss.  

2.	Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

3.	Entitlement to increased ratings for the residuals of an 
arthroscopy of the right knee, with degenerative arthritis, 
and slight instability, each currently evaluated as 10 
percent disabling.  

4.	Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.  

5.	Entitlement to an increased rating for lumbosacral strain, 
with degenerative disc disease, currently evaluated as 20 
percent disabling.  

6.	Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1993.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in October 2004.  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  At that hearing, appellant 
raised the issue of service connection for a psychiatric 
disorder to include anxiety and depression.  It is noted that 
service connection is granted for post-traumatic stress 
disorder, so it is unclear whether a separate service 
connection is sought for some reason, or an increased rating 
for post-traumatic stress disorder.  Appellant or his 
representative should specify what benefit is sought.  

In addition, the veteran and his previous representative have 
raised issues relating to service connection for hip and 
sciatic neuropathy and entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  These claims are not inextricably intertwined 
with the current appeal, and they are referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

The Board denied most of the appellant's claims for increased 
ratings in a March 2006 decision.  A separate 10 percent 
rating for instability of the right knee was granted.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision, to the extent higher ratings were not assigned, was 
vacated pursuant to a May 2007 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings.  The 
parties requested that the Court vacate the Board's March 
2006 decision regarding the denials of increased ratings so 
that the Board could consider the application of 
extraschedular evaluations under 38 C.F.R. § 3.321 and so 
that the Board could explain the improvement noted in the 
degree of the veteran's bilateral hearing loss beyond the 
explanation that was provided in the decision.  The Court 
granted the joint motion and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is noted by the veteran's representative that the veteran 
is in receipt of disability retirement from the United States 
Office of Personnel Management (OPM).  That application 
indicates that the veteran was to apply for disability 
payments from the Social Security Administration (SSA).  It 
is not clear what the SSA response may have been.  Medical 
records used in making these determinations are potentially 
valuable in making a determination regarding any possible 
higher or extraschedular evaluations under the provisions of 
38 C.F.R. § 3.321.  Lind v. Principi, 3 Vet. App. 493 (1992).  

It is also noted that generally the Board is forbidden to 
undertake extraschedular ratings in the first instance.  As 
such, this matter should first be addressed by the RO to 
preserve all due process rights.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take customary 
measures to obtain medical records 
utilized by OPM and SSA in any 
determination of the veteran's disability 
retirement.  If for some reason records 
cannot be obtained, the reason for their 
unavailability and the attempts made to 
obtain the records should be documented in 
the claims folder.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal, to include 
consideration of whether there is a basis for 
extraschedular ratings to be assigned.  If 
the determination remains unfavorable to the 
veteran, he and his attorney should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his attorney should be given 
an opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

